                             Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 1 of 14




                    1       Michael Millen
                            Attorney at Law (#151731)
                    2       119 Calle Marguerita Ste. 100
                            Los Gatos, CA 95032
                    3       Telephone: (408) 871-0777
                            Fax: (408) 866-7480
                    4       mikemillen@aol.com
                    5       Catherine W. Short (#117442)
                            LIFE LEGAL DEFENSE FOUNDATION
                    6       Post Office Box 1313
                            Ojai, CA 93024-1313
                    7       Tel. (707) 337-6880
                            kshort@lldf.org
                    8       Attorneys for Defendant Rhomberg
                    9
                                                     UNITED STATES DISTRICT COURT
                  10
                                          NORTHERN DISTRICT OF CALIFORNIA (S.F. DIVISION)
                  11
                            PLANNED PARENTHOOD FEDERATION                 NO.: 16-cv-00236 (WHO)
                  12        OF AMERICA, INC., et al.,
                                                                          DEFENDANT ALBIN
                  13                   Plaintiffs,                        RHOMBERG’S RULE 50 MOTION
                               vs.                                        FOR JUDGMENT AS A MATTER
                  14                                                      OF LAW
                            CENTER FOR MEDICAL PROGRESS, et
                  15        al.,                                          Judge: Hon. William H. Orrick
                                                                          Date: TBA
                  16                                                      .
                                       Defendants.                        Location: Courtroom #2 (17th Fl.)
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                16-cv-00236 (WHO)
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                                 Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 2 of 14




                    1                                                                           Table of Contents

                    2       I.        Request for Rule 50 Relief ................................................................................................ 1

                    3       II.       Damages ............................................................................................................................. 1

                    4                 A. NEITHER RHOMBERG NOR ANY OTHER DEFENDANT IS LIABLE FOR ANY
                                      DAMAGES AS ALL DAMAGES SOUGHT IN THIS CASE ARE IMPROPER .............................. 1
                    5
                                      B. RHOMBERG IS NOT LIABLE FOR ANY PUNITIVE DAMAGES.......................................... 2
                    6
                            III. Law of Conspiracy .................................................................................................................. 2
                    7
                            IV.       Counts: ............................................................................................................................... 3
                    8
                                      A.    RICO CONSPIRACY: PLAINTIFFS HAVE FAILED TO PRESENT DIRECT OR
                    9                 INDIRECT EVIDENCE THAT RHOMBERG AGREED TO FURTHER OR FACILITATE ANY
                                      RICO VIOLATION, HAD KNOWLEDGE OF THE ESSENTIAL NATURE AND SCOPE OF
                  10                  ANY RICO VIOLATION, OR INTENDED TO PARTICIPATE IN ANY RICO VIOLATION. ....... 4
                  11                  B.    CONSPIRACY TO COMMIT FRAUDULENT MISREPRESENTATION: PLAINTIFFS
                                      HAVE FAILED TO PRESENT DIRECT OR INDIRECT EVIDENCE THAT RHOMBERG KNEW
                  12                  THAT OTHER DEFENDANTS WOULD COMMIT FRAUDULENT MISREPRESENTATION
                                      AND/OR A FALSE PROMISE AND THAT RHOMBERG AGREED WITH AND SUPPORTED
                  13                  THE OTHER DEFENDANTS IN COMMITTING THAT FRAUDULENT MISREPRESENTATION
                                      OR FALSE PROMISE. ............................................................................................................ 6
                  14
                                                 1.         Fraudulent Misrepresentation: ................................................................ 6
                  15
                                                 2.         Promissory Fraud ...................................................................................... 7
                  16
                                      C.    CONSPIRACY TO VIOLATE RECORDING STATUTES: PLAINTIFFS HAVE FAILED
                  17                  TO PRESENT DIRECT OR INDIRECT EVIDENCE THAT RHOMBERG KNEW OF, AGREED
                                      TO AND SUPPORTED OTHER DEFENDANTS IN INTENTIONALLY RECORDING
                  18                  CONFIDENTIAL COMMUNICATION WITHOUT THE CONSENT OF ALL THE PARTIES. ......... 8
                  19                  D. PLAINTIFFS’ FAILED TO OFFER SUFFICIENT EVIDENCE TO SUPPORT THEIR CLAIMS
                                      OF ILLEGAL RECORDINGS. ................................................................................................. 9
                  20
                                      E.    PLAINTIFFS HAVE FAILED TO PRESENT DIRECT OR INDIRECT EVIDENCE THAT
                  21                  RHOMBERG KNEW OF, AGREED TO AND SUPPORTED OTHER DEFENDANTS’ ALLEGED
                                      TRESPASS: ........................................................................................................................... 10
                  22
                            IV. PLAINTIFFS FAILED TO SHOW THAT RHOMBERG SHOULD BE LIABLE
                  23
                            FOR PUNITIVE DAMAGES....................................................................................................... 10
                  24

                  25

                  26

                  27

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                                                16-cv-00236 (WHO)
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                              Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 3 of 14




                    1                                                                 Table of Authorities

                    2       Cases
                    3       Lifshitz v. Walter Drake & Sons, Inc., 806 F.2d 1426 (9th Cir. 1986) .......................................... 1
                    4       Ocasio v. United States, 136 S. Ct. 1423 (2016) ........................................................................... 4
                    5       Webb v. Sloan, 64 F. App’x 657 (9th Cir. 2003) ........................................................................... 1
                    6

                    7
                            Rules
                    8
                            Fed. R. Civ. P. 50 .......................................................................................................................... 1
                    9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                                               16-cv-00236 (WHO)
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                              Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 4 of 14



                                               DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION
                    1                               FOR JUDGMENT AS A MATTER OF LAW
                    2

                    3               I.      REQUEST FOR RULE 50 RELIEF
                    4          A motion for a matter of law is granted “if the court finds that a reasonable jury would not have a
                    5       legally sufficient evidentiary basis to find for that party on that issue.” Fed. R. Civ. P. 50(a)(1). The
                    6       court, when granting a motion for a matter of law can “[] resolve the issue against the party; and []
                    7       grant a motion for judgment as a matter of law against the party on a claim or defense that, under the
                    8       controlling law, can be maintained or defeated only with a favorable finding on that issue.” Fed. R.
                    9       Civ. P. 50(a)(1)(A)-(B). A judgment as a matter of law motion must be “made at any time before the
                  10        case is submitted to the jury” and “must specify the judgment sought and the law and facts that
                  11        entitle the movant to the judgment.” Fed. R. Civ. P. 50(a)(2). The purpose of a judgment as a matter
                  12        of law is to “question only the sufficiency of the evidence relevant to the grounds that it cites.”
                  13        Lifshitz v. Walter Drake & Sons, Inc., 806 F.2d 1426, 1429 (9th Cir. 1986). The Court should grant a
                  14        defendant’s Rule 50(a) motion if “no reasonable jury could have found for Plaintiff.” Webb v. Sloan,
                  15        64 F. App’x 657, 658 (9th Cir. 2003).
                  16

                  17                II.     DAMAGES
                  18                        A. Neither Rhomberg Nor Any Other Defendant Is Liable For Any
                                                   Damages As No Damages Sought In This Case Are Recoverable
                  19
                                   Defendant Rhomberg joins in the Motion filed concurrently by Center for Medical Progress,
                  20
                            BioMax Procurement Services, David Daleiden, Susan Merritt, and Adrian Lopez (“CMP
                  21
                            Defendants”) with regards to the damages claims. All arguments in this section apply with equal
                  22
                            force to Rhomberg whose only liability for damages is derivative, by way of alleged conspiracy, from
                  23
                            that of Daleiden and CMP. The claimed damages are not “expenses directly caused by defendants’
                  24
                            acts.” Doc. 983 at 92. The evidence shows that all the personal security costs were due to Plaintiffs’
                  25
                            reaction to public reaction to the release of the CMP videos. Trial Tr. at 1300:25-1301:7 (PPPSGV);
                  26
                            Trial Tr. at 1160-63 (PPPSGV); Trial Tr. at 1420:20-1421:6, 1425-1428 (PPOSBC); Trial Tr.
                  27
                            at1823:7-15 2970:7-23 - (PPRM); Trial Tr. at 1615-22 (PPGC); Trial Tr. at 1812:14–1813:5 (PPFA).
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                 16-cv-00236 (WHO)     Page 1
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                              Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 5 of 14




                    1       PPFA also spent money on investigating the infiltration and improving security; these costs are

                    2       simply not damages. None of the damages sought against the CMP Defendants are recoverable under

                    3       standard legal principles. Thus it follows that an alleged conspirator in the actions of the CMP

                    4       Defendants—which caused no legally recoverable damages—similarly cannot be held liable for any

                    5       damages in this case.

                    6

                    7                       B. Rhomberg Is Not Liable For Any Punitive Damages
                    8              Defendant Rhomberg also joins in the Motion filed concurrently by the CMP Defendants

                    9       with regards to the punitive damages claims. All arguments in this section apply with equal force to
                  10        Rhomberg because, as argued in that brief, 1) Plaintiffs cannot claim punitive damages under
                  11        California law where they made no showing of Rhomberg’s financial condition; 2) they have not
                  12        proved that the conduct causing the damage was either “‘intentional’ or ‘grossly negligent’” as
                  13        required under Florida law and 3) Plaintiffs have shown no malice on Rhomberg’s part. See
                  14        discussion of Recording claims, infra; Trial Tr., Vol. 5 at 831:11-832:1 (noting that Rhomberg
                  15        believed he was working with a man who was very meticulous about following the law, both legal
                  16        and moral). Therefore, no reasonable jury could find that Defendants’ have caused Plaintiffs any
                  17        cognizable actual damages.
                  18

                  19                III. LAW OF CONSPIRACY
                  20             Plaintiffs assert the concept of civil conspiracy to hold Rhomberg liable on certain counts,

                  21        where Rhomberg “may be held indirectly liable if plaintiffs prove at trial their knowledge of,

                  22        agreement to, or support of the fraudulent conduct that enabled” the tortious conduct. Ord. on

                  23        Summary Judgment, Dkt. #753 at 70 (“MSJ Ord.”). Since civil conspiracy is not a cause of action,

                  24        the question is not, generically, whether a particular defendant was part of “the” conspiracy, but

                  25        rather whether the defendant conspired to further the commission of a particular tortious or illegal

                  26        act. In order for a particular defendant to be held liable via conspiracy on a particular cause of action,

                  27        Plaintiffs must prove:

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                 16-cv-00236 (WHO)     Page 2
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                                Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 6 of 14




                    1             1. That the Defendant was aware that another Defendant or person planned to commit a

                    2       wrongful act; and

                    3             2. That the Defendant agreed with the other Defendant or person and intended that the

                    4       wrongful act be committed.

                    5       See, e.g., Doc. 993, at 86. Actual knowledge of the planned wrongful acts at issue is required—

                    6       “should have known” is not the standard. Even so, “[m]ere knowledge of a wrongful act without

                    7       cooperation or an agreement to cooperate is insufficient to make a Defendant responsible for the

                    8       harm.” Id.

                    9               IV. COUNTS
                  10                Plaintiffs assert that Defendant Rhomberg is liable under the following Counts1:
                                    i. Fraud
                  11                     1.     Conspiracy to commit fraud through intentional misrepresentation
                  12                     2.     Conspiracy to commit false promise fraud in connection with PPFA Exhibitor
                                         Agreements
                  13                ii. Conspiracy to violate RICO
                                    iii. Conspiracy to violate California Penal Code 632
                  14                iv. Conspiracy to violate Florida recording law
                                    v. Conspiracy to violate Maryland recording law
                  15                vi. Conspiracy to violate Federal recording law
                  16                vii. Conspiracy to trespass
                            In order for this Court to find that it reasonable that the jury has a legally sufficient evidentiary basis
                  17
                            to find for Plaintiffs in their claims against Rhomberg, the Plaintiffs are required to prove each
                  18
                            element of each claim for at least one Defendant as well as all elements of conspiracy with regard to
                  19
                            Rhomberg. Plaintiffs have failed to provide sufficient evidence to prove their underlying claims of
                  20
                            Fraud, Violation of RICO, violations of the various recording claims, and trespass, as set forth in the
                  21
                            CMP Defendants’ Motion. See Rule 50(a) Motion of CMP Defendants. Defendant Rhomberg fully
                  22
                            joins in this section of the CMP Motion because any failure to prove the underlying bad act means he
                  23
                            cannot be found liable for a conspiracy to have committed this act. Moreover, Plaintiffs have failed
                  24
                            to meet their burden of proof for showing Rhomberg was involved in a conspiracy to commit the
                  25
                            following wrongful acts.
                  26

                  27        1  Rhomberg objects to the fact that he was added to the recording claims long after the close
                  28        of discovery.
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                  16-cv-00236 (WHO)     Page 3
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                              Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 7 of 14




                    1

                    2                       A.      RICO Conspiracy: Plaintiffs Have Failed to Present Direct or
                                                    Indirect Evidence That Rhomberg Agreed to Further or Facilitate
                    3                               Any RICO Predicate Act, Had Knowledge of the Essential Nature
                                                    and Scope of Any RICO Predicate Act, or Intended to Participate
                    4                               in Any RICO Predicate Act.
                    5              Plaintiffs’ RICO Conspiracy against Rhomberg fails because Plaintiffs have not come

                    6       forward with evidence necessary to prove Rhomberg conspired to violate RICO through producing

                    7       or transferring false identification. When conspiracy is asserted as a basis for RICO liability, a

                    8       plaintiff must prove, among other things, either an agreement that is a substantive violation of

                    9       RICO,or that the defendants agreed to commit, or participated in, a violation of two predicate
                  10        offenses. Ord., Dkt. #753 at 31-32. Evidence that the defendant agreed to the pursuit of a goal—such
                  11        as investigating illegal and unethical activities, or even stirring up public outrage against ideological
                  12        opponents—that could be achieved without the commission of RICO predicate acts is insufficient.
                  13        See, e.g., Ocasio v. United States, 136 S. Ct. 1423, 1429-30 (2016).
                  14               The three elements of a RICO conspiracy agreement require: 1) that Rhomberg agreed and
                  15        intended to further or facilitate the use of false identification documents in violation of 18 U.S.C.
                  16        1028; 2) that Rhomberg must have been aware of the essential nature and scope of the production
                  17        and transfer of false identification documents; and 3) that Rhomberg intended to participate in the
                  18        production and transfer of false identification documents. Plaintiffs have failed to meet any of the

                  19        three elements required.

                  20               During their case, Plaintiffs failed to present any evidence that Rhomberg even knew about,

                  21        much less agreed and intended to further or facilitate the production, procurement, or transfer of false

                  22        identification documents. Daleiden clearly denied Rhomberg’s involvement with anything relating to

                  23        false identification documents on the stand. Rhomberg did not know the project would use fake IDs;

                  24        it was not discussed in board meetings Rhomberg telephonically attended with Daleiden and

                  25        Newman; Rhomberg and Newman were “basically in the background” of the project. Trial Tr., Vol.

                  26        14 at 2648:9-2651:11. Rhomberg’s testimony matched Daleiden’s. Although he knew there would

                  27        be people going undercover for the project, even if he had assumed Daleiden was going undercover,

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                 16-cv-00236 (WHO)     Page 4
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                              Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 8 of 14




                    1       he believed Daleiden was enough of an unknown person that he wasn’t aware or involved with

                    2       planning whether Daleiden would need a false identity. Trial Tr., Vol. 4 at 720:20-721:11.

                    3       Rhomberg knew that Daleiden had worked for Live Action as its Director of Research, but that work

                    4       was all behind the scenes, as far as Rhomberg knew. Trial Tr., Vol. 4 at 724:8-725:25; id. at 728:4-

                    5       729:2. He never discussed with Daleiden that Daleiden would be getting an ID made for the

                    6       investigation. Trial Tr., Vol. 5 at 832:2-9. Based on his own experience, he didn’t have any reason

                    7       to think that Daleiden would need one. Trial Tr., Vol. 5 at 832:10-17. Rhomberg did not believe that

                    8       Daleiden would necessarily have to show an ID to enter the clinics he went to because people who

                    9       “have the[] confidence” of the workers or who are “known” don’t have to show IDs; he explained
                  10        that Daleiden is “very capable . . . of winning the confidence of people” so Rhomberg fully believed
                  11        Daleiden could have just be waved in—indeed as Daleiden was at the PPRM facility. Trial Tr., Vol.
                  12        4 at 729:3-732:8. In fact, he first learned of the fake IDs after the videos came out. Trial Tr., Vol. 5
                  13        at 832:18-833:7.
                  14               At no time did Plaintiffs supply any evidence to suggest that Rhomberg knew David Daleiden
                  15        would be obtaining a false identification for himself and two others. The closest Plaintiffs come to
                  16        showing Rhomberg’s knowledge even that Daleiden was using a different name is a short recording
                  17        of a phone call Daleiden made from within PPGC during Daleiden’s site visit to the clinic in April of
                  18        2015. During this phone call, Daleiden introduced himself to Rhomberg as “Robert Sarkis.” Trial

                  19        Tr., Vol. 12 at 2271:25-2273:8. Rhomberg explained that he “wasn’t really paying a great deal of

                  20        attention” to how Daleiden introduced himself, since, at that point in time, he would have recognized

                  21        Daleiden’s voice over the phone and not needed an introduction. Trial Tr., Vol. 5 at 847:18-848:22;

                  22        id., Vol. 4 at 721:18-723:15. At best this proves that a year after Daleiden would have first used his

                  23        fake ID to enter the NAF 2014 conference (and a mere 90 days before the public release part of the

                  24        project began), Rhomberg knew Daleiden was using the name “Sarkis.” This is a far cry from

                  25        providing evidence that Rhomberg agreed and intended to further or facilitate the production and

                  26        transfer of false identification in a manner that violated RICO, that he must have been aware of the

                  27

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                16-cv-00236 (WHO)     Page 5
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                              Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 9 of 14




                    1       essential nature and scope of the production and transfer of false identification, or that he intended to

                    2       participate in the production and transfer of false identification.

                    3              Because Plaintiffs failed to meet the elements required to prove that Mr. Rhomberg conspired

                    4       to commit a RICO violation, Rhomberg respectfully requests that the Court grant this Rule 50

                    5       Motion as to Mr. Rhomberg on the RICO Claim.

                    6

                    7                        B.      Conspiracy to Commit Fraudulent Misrepresentation: Plaintiffs
                                                     Have Failed to Present Direct or Indirect Evidence That
                    8                                Rhomberg Knew That Other Defendants Would Commit
                                                     Fraudulent Misrepresentation and/or a False Promise and That
                    9                                Rhomberg Agreed With and Supported the Other Defendants In
                                                     Committing That Fraudulent Misrepresentation or False Promise.
                  10
                                                     1.      Fraudulent Misrepresentation:
                  11
                                    Plaintiffs’ Conspiracy to Commit Fraudulent Misrepresentation claim against Rhomberg fails
                  12
                            because Plaintiffs have not come forward with evidence necessary to prove the elements required to
                  13
                            establish that Rhomberg conspired to fraudulently misrepresent. The Court instructed the jury that a
                  14
                            Plaintiff must prove that a Defendant intentionally made a false representation, intended for the
                  15
                            Plaintiff to rely on the intentional misrepresentation; that the Plaintiff actually relied; that the
                  16
                            Plaintiff’s reliance was reasonable; and that the Plaintiff’s reliance harmed the Plaintiff. Dkt. #993 at
                  17
                            47. The Court also plans to instruct the jury on the exact representations at issue. Id. at 47 - 50.
                  18
                                    Not only must Plaintiffs prove these elements (which the CMP Defendants have shown in
                  19
                            their Rule 50(a) Motion, Plaintiffs have not proven—and in which portions of the motion Mr.
                  20
                            Rhomberg also joins) but they must also prove the additional elements of a conspiracy, i.e., 1) that
                  21
                            Rhomberg knew that other Defendants planned to intentionally misrepresent to Plaintiffs; and 2)
                  22
                            Rhomberg agreed with and supported the other Defendants in intentionally misrepresenting to
                  23
                            Plaintiffs. Plaintiffs have failed to meet the elements required.
                  24
                                    Plaintiffs failed to adduce evidence that Rhomberg was aware of any of the alleged fraudulent
                  25
                            misrepresentations as set forth in the jury instructions. Dkt. #993 at 47-50. Plaintiffs failed to
                  26
                            produce evidence that Rhomberg was aware of any e-mails sent by Daleiden in the persona of Robert
                  27
                            Sarkis, Susan Tennenbaum, Brianna Allen, or anyone other than himself. With the exception of a
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                   16-cv-00236 (WHO)     Page 6
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                                Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 10 of 14




                    1       single e-mail about a conference in San Francisco, there is no evidence that Rhomberg knew

                    2       anything about where Daleiden was going or who he was going to meet with or speak to at

                    3       conferences. Indeed, Daleiden himself did not know exactly who he was going to run into and speak

                    4       with at that conference or any other.

                    5               Plaintiffs also failed to adduce sufficient evidence to show that Mr. Rhomberg knew what

                    6       representations Mr. Daleiden or the other investigators would make about their names, job titles,

                    7       credentials, and experience, or about Biomax’s business practices, to the various people he met with,

                    8       whether at conferences or at lunch meetings and site visits.

                    9               Again, Mr. Daleiden shared very little information about how the investigation would be and
                  10        was being conducted. Plaintiffs have failed to show that Mr. Rhomberg was informed of the
                  11        fraudulent misrepresentations at issue. Dkt. #993 at 47-50.2
                  12                                2.      Promissory Fraud
                  13                Plaintiffs’ one claim of promissory fraud arises from the alleged promises made in the 2014

                  14        Forum Agreement, the 2015 MeDC Agreement, the 2015 National Conference Agreement, and the

                  15        PPGC NDA. Dkt. #993 at 51-52.

                  16                There are no facts in evidence to show that Defendant Rhomberg knew any of the CMP

                  17        Defendants had registered for or would be attending any conferences hosted by Planned Parenthood.

                  18        Rhomberg testified that he knew nothing about the PPFA exhibitor agreements until after the videos

                  19        were released. Trial Tr., Vol. 5 at 838:8-838:13. Similarly, he testified that he never heard of the

                  20        PPGC NDA until after the release of the videos. Trial Tr., Vol. 5 at 838:14-838:24. In fact, Daleiden

                  21        testified that he alone signed up and paid for the conferences, noting that Rhomberg did not direct or

                  22        control any part of the Human Capital Project because he was “basically in the background.” Trial

                  23        Tr., Vol. 14 at 2648:9-2651:11. BioMax was created unilaterally by Daleiden without the consent of

                  24        the Board, using his authority as the CEO. Trial Tr., Vol 13 at 2461:25-2462:17. The evidence is

                  25        clear that Daleiden orchestrated his project by compartmentalizing the specifics of what he told

                  26
                            2Mr. Rhomberg joins in the Rule 50(a) Motion of the CMP defendants as to the insufficiency
                  27
                            of Plaintiffs’ evidence on the other elements of Plaintiffs’ claims for fraudulent
                  28        misrepresentation and false promise.
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                               16-cv-00236 (WHO)     Page 7
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                             Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 11 of 14




                    1       people—no one person, besides Mr. Daleiden himself—ever knew the full plan or all of its moving

                    2       parts, which was precisely how he wanted it. Trial Tr., Vol. 13 at 2454:25–2455:16.

                    3                       C.      Conspiracy to Violate Recording Statutes: Plaintiffs Have Failed
                                                    to Present Direct or Indirect Evidence That Rhomberg Knew of,
                    4                               Agreed to and Supported Other Defendants in Intentionally
                                                    Recording Confidential Communication Without the Consent of
                    5                               All the Parties.
                    6              Plaintiffs’ claim that Rhomberg conspired to violate the California, Florida, Maryland, and

                    7       federal recording statutes fails because Plaintiffs have not offered any evidence to prove the elements

                    8       of a conspiracy in regard to those claims. In order to hold Rhomberg liable, Plaintiffs must show that

                    9       1) Rhomberg knew that other Defendants planned to intentionally record a confidential or private
                  10        oral communication without the consent of all the parties to the conversation; and 2) Rhomberg
                  11        agreed with and supported the other Defendants in intentionally recording a confidential or private
                  12        oral communication without the consent of all the parties to the conversation. During their case,
                  13        Plaintiffs failed to present any evidence that Rhomberg knew of, agreed with, or supported the other
                  14        Defendants in allegedly planning to record a confidential communication or oral communication
                  15        meeting the applicable statutory definitions, without the consent of all the parties to the conversation.
                  16        The facts in evidence show that Daleiden considered the Human Capital Project to be his
                  17        “masterpiece” and “[his] project.” Trial Tr., Vol. 13 at 2455:9-14. He kept the facts about the
                  18        project compartmentalized, with only himself knowing the full scope of the plan. Trial Tr., Vol 13 at

                  19        2454:25–2455:16. He considered the members of the board to be only “peripherally involved.” Id. at

                  20        2455-56. Even the identities of the undercover actors were secret from Rhomberg—he never met

                  21        Sandra Merritt before the videos were released and he first met Adrian Lopez in 2016 after the

                  22        release. Trial Tr., Vol. 5 at 836:23-838:1.

                  23               With respect to the federal recording claims, Plaintiffs failed to show that the recordings were

                  24        made with the intent to commit a further crime or tort, and that Mr. Rhomberg knew of, agreed with,

                  25        and supported that intention.

                  26               While the evidence does show that Rhomberg knew the project would involve undercover

                  27        recording, Trial Tr., Vol. 4 at 690:15-691:3; id. at 701:3-702:3, it also shows that Rhomberg wasn’t

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                16-cv-00236 (WHO)     Page 8
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                             Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 12 of 14




                    1       concerned with telling Daleiden not to do undercover recordings because he was “impressed by how

                    2       much David Daleiden was checking with multiple lawyers and so on, it seemed to be, about every

                    3       aspect of the thing from when he first approached me,” even including moral theologians; “I was

                    4       quite impressed that he was very thorough and careful about that.” Trial Tr., Vol. 5 at 831:11-832:1.

                    5       There is simply no evidence to show that Rhomberg knew the recordings that would be made for the

                    6       project would be of confidential communications in two-party consent states in confidential locations

                    7       where the other party would have a reasonable expectation of privacy or reasonably believe the

                    8       conversations would not be overheard; to conclude otherwise is to impermissibly read numerous

                    9       facts into the record.
                  10                Thus, it is clear that Plaintiffs have failed to show that Rhomberg knew of, agreed with, and
                  11        supported the other Defendants (most of whom he did not even know were involved with CMP) in
                  12        any plan to record a confidential communication without the consent of all the parties to the
                  13        conversation where such consent is required. Therefore, because the Plaintiffs have failed to meet all
                  14        of the required elements to prove that Rhomberg conspired to violate any of the recording statutes,
                  15        the record contains no proof beyond speculation to support a verdict against Rhomberg on the
                  16        Recording Claims. Defendant Rhomberg respectfully requests that the Court grant his Rule 50
                  17        Motion on the Second, Ninth, Tenth, and Eleventh Claims.
                  18

                  19                         D. Plaintiffs’ Failed to Offer Sufficient Evidence to Support Their Claims
                                                    of Illegal Recordings.
                  20
                                    Defendant Rhomberg also joins in the Motion filed concurrently by the CMP Defendants
                  21
                            with regard to the insufficiency of the proof of any illegal video recording by the CMP Defendants.
                  22
                            The videos submitted at trial were often extraordinarily short, frequently did not have sound, and
                  23
                            often submitted by witnesses who were not even present for the taping itself and who thus could not
                  24
                            testify to the mental state of the person recorded. In short, the videos fail to show the required
                  25
                            elements of each cause of action. In the case of J. Krugler and K. Shea, a review of the transcript
                  26
                            shows their names were never mentioned. The elements needed to prove conspiracy to violate the
                  27
                            recording statutes are identical to those needed to prove violation of the recording statutes
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                16-cv-00236 (WHO)      Page 9
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                             Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 13 of 14




                    1       themselves, with the additional requirement of proving the elements of conspiracy as discussed

                    2       above. If the CMP Defendants successfully allege that the Plaintiffs have failed to meet their burden

                    3       to prove all the elements of illegal recordings, this ruling must also apply to Rhomberg who cannot

                    4       have conspired to engage in an action which the Court has held did not violate any statute.

                    5                       E.     Plaintiffs Have Failed to Present Direct or Indirect Evidence That
                                                   Rhomberg Knew of, Agreed to and Supported Other Defendants’
                    6                              Alleged Trespass.
                    7              Plaintiffs failed to show the elements of conspiracy as to Mr. Rhomberg. As in the preceding

                    8       sections, Mr. Rhomberg had a very limited role in CMP and was on a “need-to-know” basis for the

                    9       details of the investigation. There is no evidence he knew that Daleiden and Lopez attended any
                  10        PPFA conferences. There is no evidence he knew that Daleiden and Merritt went to the PPRM
                  11        facility in Denver. The closest Plaintiffs come to showing Rhomberg’s knowledge in this area is a
                  12        phone call made from within PPGC during Daleiden’s site visit to the clinic in April 2015. During
                  13        this phone call, Daleiden introduced himself to Rhomberg as “Robert Sarkis.” Trial Tr., Vol. 12 at
                  14        2271:25-2273:8. However, this evidence does not show that Mr. Rhomberg had any foreknowledge
                  15        that Daleiden would be on the premises of the PPGC facility or that he knew by what means Mr.
                  16        Daleiden had been granted access.
                  17                IV. PLAINTIFFS FAILED TO SHOW THAT RHOMBERG SHOULD BE LIABLE FOR
                                           PUNITIVE DAMAGES
                  18
                                   Plaintiffs have failed to present sufficient evidence, or any evidence, of the factors necessary
                  19
                            to allow for an award of punitive damages. Based on the evidence adduced, no reasonable juror
                  20
                            could conclude that Rhomberg, or any other Defendant, acted with the kind of evil intent or
                  21
                            deliberate disregard for the law that is required to pursue a punitive damages claim.
                  22
                            Although Plaintiffs spent extensive effort “proving” the undisputed fact that Rhomberg (like
                  23
                            millions of other Americans) opposes abortion on religious and moral grounds, a stated desire to see
                  24
                            the illegal and unethical acts of abortion providers brought to light, prompting investigation and
                  25
                            prosecution of the wrongdoers, is not evidence of any actionable “ill-will” for purposes of punitive
                  26
                            damages. Additionally, as discussed herein and in the other Defendants’ Rule 50 motion equally
                  27
                            applicable to Rhomberg as an alleged co-conspirator, voluminous evidence showed that the purpose
                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                               16-cv-00236 (WHO)     Page 10
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
                             Case 3:16-cv-00236-WHO Document 996 Filed 11/11/19 Page 14 of 14




                    1       of the investigative project was to expose illegal acts by researching, investigating, and publishing

                    2       information about such acts. That is not an illegal or nefarious purpose. Further, it is undisputed from

                    3       the admitted evidence that Rhomberg had little to no information about or knowledge of the details

                    4       of the specific events that purportedly give rise to punitive damage liability. Rather, he believed he

                    5       was working with a man who was very meticulous about following the law, both legal and moral.

                    6       Trial Tr. at 831:11-832:1. Finally, all parties agree that CMP shared findings from its investigation

                    7       with numerous law enforcement agencies.

                    8              In the absence of any evidence of malice, oppression, direct fraud, or despicable conduct, no

                    9       reasonable jury could find Rhomberg liable for punitive damages and ny claim for punitive damages
                  10        against Rhomberg would be contrary to the evidence.
                  11

                  12        WHEREFORE, for the foregoing reasons, Defendant Albin Rhomberg is entitled to judgment as a
                  13        matter of law.
                  14

                  15        Dated: November 11, 2019
                  16

                  17        Respectfully Submitted,
                  18

                  19

                  20

                  21

                  22                                                                       MICHAEL MILLEN, ESQ.
                  23                                                                   ATTORNEY FOR ALBIN RHOMBERG

                  24

                  25

                  26

                  27

                  28
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT ALBIN RHOMBERG’S RULE 50 MOTION                                16-cv-00236 (WHO)    Page 11
    Los Gatos, CA 95032
      (408) 871-0777        FOR JUDGMENT AS A MATTER OF LAW
